IN THE
                          TENTH COURT OF APPEALS

                              Nos. 10-22-00107-CR and
                                   10-22-00108-CR

                         IN RE LISA MARIE KENNEDY


                                Original Proceeding
                                  ______________

                          From the County Court at Law
                              Walker County, Texas
                       Trial Court Nos. 21-0778 and 21-0779


                           MEMORANDUM OPINION

      In these proceedings, filed on April 18, 2022, Lisa Marie Kennedy requests

mandamus relief against the Walker County Clerk.           We do not have mandamus

jurisdiction to compel the county clerk to take any action except in rare circumstances

which are not present here. See TEXAS GOV'T CODE § 22.221(a), (b); see also In re Simmonds,

271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig. proceeding).

      Accordingly, Kennedy's requests for mandamus relief against the Walker County

Clerk are dismissed.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petitions dismissed
Opinion delivered and filed April 27, 2022
Do not publish
[OT06]




In re Kennedy                                Page 2